Kerwin, J.
The findings of the jury in this case sufficiently show the issuable material facts. The main question involved is whether the verdict is supported by the evidence. In addition to the facts found by the jury it is established by the evidence that defendant represented that the tax assessment against the farm sold the plaintiff was $180, when in fact it was only $50.
It is not seriously denied that the representations found were made and were false. It is insisted, however, that ■ plaintiff Ole Olson and his brother-in-law examined the land and that the plaintiff relied upon his own judgment and regarded the representations of defendant as opinion merely. While there is evidence tending to show that plaintiff regarded some of the representations matter of opinion, he says that he understood such representations to be the honest judgment of defendant. It is clear from the evidence that the jury were warranted in finding that the material representations were made and were false to the knowledge of the defendant.
It appears quite clearly from the evidence that the parties were not on equal terms, and plaintiff not in a position to judge of the truth of the representations made, and that the conduct of defendant shows an effort on his part to deceive *110plaintiff." It was established that the farm was not in fact worth more than $5,500, and the disparity between the price paid and the actual value was a fact to be considered by the jury in determining whether the plaintiff relied on the representations and whether he should have discovered the falsity thereof, in view of all the evidence.
The amount paid by plaintiff for the farm was so grossly excessive as in itself to be evidence of fraud. Kuelkamp v. Hidding, 31 Wis. 503; Risch v. Von Lillienthal, 34 Wis. 250. The representation that $180 was the amount of taxes assessed against the farm was concededly false and obviously made to support the defendant’s representations as to the value of the land. The same is true as regards the representations of quantity of timber, acreage of plow and hay land, and productiveness of low and pasture land. The evidence shows a studied scheme on the part of defendant to deceive the plaintiff and obtain from him by deception and fraud a price more than double the actual value of the farm. In the hurried examination of the farm by plaintiff there is evidence that he could not determine the acreage under plow. Defendant represented orally as well as by written advertisement that there were 160 acres'of plow land. In view of all the circumstances of the case as shown by the evidence, the jury were entitled to find that the plaintiff had a right to rely on defendant’s representations in this regard. Kaiser v. Nummerdor, 120 Wis. 234, 97 N. W. 932; Ledbetter v. Davis, 121 Ind. 119, 22 N. E. 744.
Regarding the representations as to white oak timber, the advertisement of the farm for sale stated that there was large white oak timber, and the jury had a right to find, under all the circumstances, that plaintiff was warranted in relying upon such representation.
The same is true as regards representations of amount of hay and pasture land and productiveness of the farm. .
It is not necessary to discuss the evidence in detail; it is *111sufficient to say that a .careful examination of the record convinces the court that the material findings of the jury are supported by the evidence.
Counsel assigns error on refusal to give certain instructions. The charge given covers all the material issues in the case, it is. plain and fair, and we find no error in refusing to give the instructions requested.
Counsel for respondents served a notice in accordance with sec. 3049a, Stats., asking a review under this section and modification of the judgment by adding interest from April 11, 1918, the^time that the deal was consummated. The court below allowed interest from the time of the rendition of the verdict. The amount of the claim of the plaintiff had not been liquidated before verdict, and we are of opinion that the court below was right in allowing interest only from the date of the verdict. Laycock v. Parker, 103 Wis. 161, 79 N. W. 327; J. I. Case Plow Works v. Niles & Scott Co. 107 Wis. 9, 82 N. W. 568.
We are satisfied that the judgment is right and should be affirmed. Eberhardt v. Randall, 166 Wis. 480, 166 N. W. 6; Westra v. Roberts, 156 Wis. 230, 145 N. W. 773.
By the Court.- — Judgment is affirmed.